DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is in response to communication(s) received on 1/29/21.  Claim(s) 1, 9, 23, and 25 is/are amended, claim(s) 24 is/are cancelled, and claim(s) 27-28 is/are new (and support for new claims is in instant specification [0077-0078] as noted by applicant on pg 18 of remarks dated 1/29/21).  Therefore, Claims 1-2, 4-5, 9-10, 12-17, 22-23, and 25-28 is/are pending and have been addressed below.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 1/29/21, with respect to rejections under 35 USC 112 for claim(s) 1-2, 4-5, 9-10, 12-17, and 22-26 have been fully considered and are persuasive in part.   The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 1-2, 4-5, 9-10, 12-17, and 22-26 based on claim(s) 1, 9, 23, and 24.  The rejections are sustained for claim(s) 26 based on claim 26 as noted below.

Applicant respectfully traversed the rejection on pg. 14-15.
The Examiner respectfully disagrees because applicant’s arguments that instant specification [0124] provides support for “the second data source is excluded from the person centric space,” a) does not present any support just a citation and b) [0124] merely states internal or external components may be used to perform action based on the action.  Further regarding b): i) b states certain components may be used for an action, ii) the claim requires constructing a space with only the components used in i) (without second data source), and thus iii) i does not mean ii.

Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 1/29/21, with respect to rejections under 35 USC 101 for claim(s) 1-2, 4-5, 9-10, 12-17, and 22-26 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 9-14.
The Examiner respectfully disagrees applicant’s arguments are directed to a mental process but the previous and current rejection are directed towards organizing 

Regarding the amendments as noted in remarks on pg 12, the claims here are not like those the Federal Circuit (Court) found patent eligible in McRO because the patent claims here do not address problems unique to claimed rules that enable automation of specific animation tasks that previously could not be automated.  Additionally, the McRO court discusses the absence of preemption in determining that the claimed invention was not "directed to" a judicial exception. Other decisions, however, do not consider the absence of preemption as conferring patent eligibility (e.g., Synopsys, Fair Warning, Intellectual Ventures v. Symantec, Sequenom, and OIP). Furthermore the test is not preemption but the two step alice test.
Additionally, the instant claims do not appear to improve the functioning of a computer or transform data and instead a) data is estimated (instead of previously obtaining) to generate a task based on online interactions (instead of previously person input), b) divide the task into task actions, c) determine (instead of previously selecting) data sources to execute the task (additionally generate a card for a person was removed).  The added claims also do not appear to improve the functioning of a computer or transform data and instead to a) further define contextual information b) construct a person centric space based on cross-linking keys, and c) further define estimating.


Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 1/29/21, with respect to rejections under 35 USC 103 for claim(s) 1-2, 4-5, 9-10, 12-17, and 22-26 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 15-17.
The Examiner respectfully disagrees because the applicant’s argument appears to be that a) Berner doesn’t teach estimated based on tracked transactions (the only portion that is new based on the amended limitation), b) Berner doesn’t teach generating a task based on input and estimated intent, and c) Iyengar doesn’t teach the estimating or generating limitation.
Regarding a), as noted in the 112b rejections it is unclear if tracked transactions means tracked online interactions including transactions.  Furthermore there is no support for the entire argument beyond a statement thus a mere allegation.
Regarding b), like a there is no support for entire argument beyond a statement thus a mere allegation.  Furthermore the limitation is not amended and no specific argument against the previous and current citations is provided.

Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant has the burden of showing that a person of skill in the art "would have understood, at the time the patent application was filed, that the description requires the limitation." Hyatt, 47USPQ 2d 1128 @ 1131.

Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)”.  Additionally, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171.

Claim(s) 26 is/are rejected.  Representative claim(s) 26 recite(s) “wherein the first data source is included in the person centric space and the second data source is excluded from the person centric space.”

Examiner notes the bolded portion of the representative claims above is new matter.  Initially, Examiner notes the bolded portion recites “the second data source is excluded from the person centric space” which does not appear to be supported by the originally filed disclosure.  Examiner notes the closest portions of the original disclosure include [0056, 0058-0059, 0080, 0087] which only states cross-linking data from various sources and [0004-0005] which states the data sources may be distinct from each 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-2, 4-5, 9-10, 12-17, 22-23, and 25-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 1-2, 4-5, 9-10, 12-17, 22-23, and 25-28 is/are rejected.  Claim(s) 1, 9, 23, and 28 state(s) the limitation
receiving an input related to a person;
tracking online interactions of the person with a person-centric system with respect to online content presented to the person;
estimating, based on information related to the input and tracked transactions, an intent of the person associated with the input.
or tracked transactions of general population or people similar to the person with the person-centric system.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2, 4-5, 9-10, 12-17, and 22-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for claim(s) 1, 9, and 23, as drafted, is/are a process (claim(s) 1 recites a series of steps) and system (claim(s) 9 and 23 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to automatically generating and completing a task.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: receiving an input related to a person;
tracking online interactions of the person with a person-centric system with respect to online content presented to the person;
estimating, based on information related to the input and tracked transactions, an intent of the person associated with the input;
generating a task based on the input and the intent, wherein the task comprises a plurality of task actions, each of which characterizes an operation that is to be performed to achieve the task;
determining for each task action, one of a first data source and a second data source that is to be used for executing the task action, wherein the first data source is distinct from the second data source.
Claim 9 and 23: the same analysis as claim(s) 1.

The abstract idea covers a method of organizing human activity (business relations) such as a separate business entity executing a task from a user or another business (B2B or B2C).
The additional elements unencompassed by the abstract idea include one processor, storage, and a communication platform (claim(s) 1), non-transitory machine-readable medium, machine, (claim(s) 9) system and processor (claim(s) 23).

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [00144]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).

Claim(s) 2, 4-5, 10, 12-17, 22, and 25-28 further define the abstract idea of claim(s) 1, 9, and 23 with additional steps to store data, utilize understanding model, and construct a person centric space and/or further define the inputs, task creation, selection of data sources, contextual information, and estimating.  These claim(s) do not recite additional elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 4-5, 9-10, 12-13, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berner et al. (US 2013/0247055 A1) in view of Iyengar et al. (US 2005/0038814 A1).

Regarding claim 1 (currently amended), Berner teaches a method, implemented on a computing device having at least one processor, storage, and a communication platform capable of connecting to a network [see at least Figs. 1, 2, and  for generating and processing a task, the method comprising:
receiving an input related to a person [see at least Fig. 2 #202 and [0039] receive input “the monitoring module 204 may monitor the multiple input sources 202”; [0028] where the received input (of [0039] ) is from users and the received input defines preferences via input sources, where the input sources include mobile phone or social network (online interactions) ];
tracking online interactions of the person with a system with respect to online content presented to the person [see at least the limitation is interpreted based on broadest reasonable interpretation of instant specification [0076, 0078, 0091-0092, 00119, 00121-00122] as a) as collect contextual information: in response to user input and/or from a particular data source or b) monitor user behavior or event, estimate intent based on user behavior or event, and generate a task based on user behavior or event,
then see at least Fig. 2 #202 and [0039] receive and monitor input to analyze the events and activities associated with them “the monitoring module 204 may monitor the multiple input sources 202, analyzing the events and activities associated with them.”; [0028] where the received input (of [0039] ) is from users and the received input defines preferences via input sources, where the input sources include mobile phone or social network (online interactions) ];
estimating, based on information related to the input and tracked transactions, an intent of the person associated with the input [the limitation is interpreted as estimating 
then see at least Fig. 2 #202 and [0039] receive and monitor input to analyze the events and activities associated with them “the monitoring module 204 may monitor the multiple input sources 202, analyzing the events and activities associated with them. The inputs that may be received by the monitoring module 204 from the multiple input sources 202 may be analyzed by the task identification sub-module 206 of the monitoring module 204 to identify the one or more actionable tasks.”; [0028] where the received input (of [0039] ) is from users and the received input defines preferences via input sources, where the input sources include mobile phone or social network (online interactions); [0027] an example of estimation of ([0039]) is estimate airfare actions based on previous user actions (information related to the input, where input is air travel) and user’s preferences (other data); [0023] user actions including transaction];
automatically generating a task based on the input and the intent [see at least [0046] for “At operation 414, the one or more automatically executable tasks that can be executed without further user involvement based on the predetermined execution criteria may be identified, and then executed without a further user action by the execution module 208 at operation”; [0029-0031] for “In the same or other embodiments, the automatically executable tasks to be exported to the external application may be pre-selected by the user, both individually or as a type or category. For example, the user may be able to notify the connections of the user in the one or more social networks about an upcoming trip that has been scheduled using the system.” ], wherein the task comprises a plurality of task actions, each of which characterizes an operation that is to be performed to achieve the task {dividing the task into a plurality of task actions, each of which characterizes an operation that is to be performed to achieve the task; and - claim 23} [see at least [0018] for “Based on the one or more actionable tasks, one or more automatically executable tasks may be automatically created by the system, which may be executed by a user or by another system user on behalf of the user.” ];
determining for each task action, one of a first data source and a second data source that is to be used for executing the task action [the limitation is interpreted based on broadest reasonable interpretation of instant specification [00118-00127] to mean determine one of the person-centric space and a first information space that is to be used for executing the task action,
then see at least [0029-0031] for at least one resource (“external software application”) of many for executing the action is used (determined) based on a parameter (“Information associated with the one or more automatically executable tasks”) of the action such as “display[ing] at a specific date and time” the “information associated with the one or more automatically executable tasks” on “an external software” ].

Berner doesn’t/don’t explicitly teach but Iyengar discloses a person-centric system [see at least Fig 1, 2, 6a, and 7-8 and [0025, 0027, 0056, 0064-0065] for a server that generates a new data source (person centric space) such the results of a query (which cross links data from various sources external to the server) and has the ability to store or generate data such as a query thus creating a new data source ;
wherein the first data source is distinct from the second data source [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0056, 00124], see at least Fig 1, 2, 6a, and 7-8 and [0025, 0027, 0056, 0064-0065] for a server that generates a new data source (person centric space) such the results of a query (which cross links data from various sources external to the server) and has the ability to store or generate data such as a query thus creating a new data source (person centric space) based on another data source (second) which can be a combination of other sources; [0064-0065] for multiple sources of different modalities (first information source) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berner with Iyengar to include the limitation(s) above as disclosed by Iyengar.  Doing so would help clarify and expand data sources available.

Regarding claim(s) 9 and 23, the claim(s) recite(s) analogous limitations to claim(s) 6 above and is therefore rejected on the same premise.


Regarding claim(s) 2 and 10, modified Berner teaches the method of claim 1, wherein the input relates to at least one of:
a question from the person; a query from the person; an event associated with the person; a known behavior pattern of the person; and an organized group of information [see at least Berner for an event associated with the person; a known behavior pattern of the person; and an organized group of information; for ex [0046] for “At operation 414, the one or more automatically executable tasks that can be executed without further user involvement based on the predetermined execution criteria may be identified, and then executed without a further user action by the execution module 208 at operation”; Fig. 1, #102 and [0024, 0025] for “The one or more automatically executable tasks may be created based on the contents of a mobile telephone (a telephone call history) or some other mobile device of the user. For example, the system may be set to create the one or more automatically executable tasks based on the user's contact list or calendar events.”; Fig. 5, #530-540 and [0019] for “One or more applications monitored by the system may comprise cloud-based applications, such as, for example, social networks and applications associated with different industry sectors. The one or more applications monitored by the system may also comprise personal information systems such as calendar and e-mail applications.” ].

Regarding claim(s) 4 and 12, modified Berner teaches the method of claim 1, wherein the task is created with one or more conditions indicative of when the task is to be completed [see at least Berner [0026, 0029-0031] for tasks, such as showing a user data, completed at a specified time and/or date].

Regarding claim(s) 5 and 13, modified Berner teaches the method of claim 1, further comprising:
storing the task [see at least Berner [0054] for storing data such as tasks] so that it can be triggered for execution at a later time [see at least Berner [0026, 0029-0031] for tasks, such as showing a user data, completed at a specified time and/or date].

Regarding claim 22, modified Berner teaches the method of claim 1 as well as first data source and second data source, and Berner teaches wherein one of the two information sources is selected based on a type of information required to execute the task [the limitation is interpreted based on broadest reasonable interpretation of instant specification [00118-00127] to mean determine one of the person-centric space and a first information space that is to be used for executing the task action,
then see at least [0029-0031] for at least one resource (“external software application”) of many for executing the action is used (determined) based on a parameter (“Information associated with the one or more automatically executable tasks”) of the action].

Regarding claim 25 (currently amended), modified Berner teaches the method of claim 1, and Berner teaches wherein the estimating is further based on contextual information associated with the input and/or the person [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0076, 0078, 0091-0092] as collect contextual information: in response to user input and/or from a particular data source,


Regarding claim 26, modified Berner teaches the method of claim 1, and Berner teaches further comprising:
based on data from a plurality of spaces some of which are private to the person [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0004-0005], see at least Fig. 5 and [0038, 0048] for input sources 102 which are a website (public) and social network (semi-private) and input sources 502 including social networks, banks (private), and email (private) ].

Modified Berner doesn’t/don’t explicitly teach but Iyengar discloses constructing a person centric space based on data cross linked from a plurality of spaces, wherein the data is cross linked based on cross-linking keys identified from the data [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0056, 0087], see at least Fig 1, 2, 6a, and 7-8 and [0025, 0027, 0056, 0064-0065] for a server (person centric system) that generates a new data source (person centric space) such as the results of a query (which cross links data from various sources external to the server) and has the ability to store or generate data such as a query thus creating a new data source (person centric space) based on another data source (second) which can be a combination of other sources; [0024, 0052-0053] where cross linking is done via a modules (engines) “collation and analysis modules may analyze media received at a client to determine media descriptors and metadata and to cross-link the media sources” and the modules identify from the data a cross-linking key such as a person], and wherein the first data source is included in the person centric space and the second data source is excluded from the person centric space [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0056, 0058-0059, 0080, 0087, 0004-0005] as wherein the person centric space only includes data identified via the cross-linking key such that not all data sources are includes in the person centric space,
then see at least see at least Fig 1, 2, 6a, and 7-8 and [0025, 0027, 0056, 0064-0065] for a server (person centric system) that generates a new data source (person centric space) such as the results of a query (which cross links data from various sources external to the server) and has the ability to store or generate data such as a query thus creating a new data source (person centric space) based on another data source (second) which can be a combination of other sources;

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Berner with Iyengar to include the limitation(s) above as disclosed by Iyengar.  Doing so would help clarify and expand data sources available.

Regarding claim(s) 27, modified Berner teaches the method of claim 25, and Berner teaches wherein the contextual information includes at least one of. a location of the person, demographic information of the person, and information related to a type of device operated by the person [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0076, 0078, 0091-0092] as collect contextual information: in response to user input and/or from a particular data source,
then see at least [0027] based on data about the user which is obtained from a data source perform a task, where the data is location of the person].

Regarding claim(s) 28, modified Berner teaches the method of claim 1, and Berner teaches wherein the estimating is further based on tracked transactions of general population or people similar to the person with the person-centric system [the 
Examiner notes people similar to the person is not defined in instant specification [0077],
then see at least Fig. 2 #202 and [0039] receive and monitor input to analyze the events and activities associated with them “the monitoring module 204 may monitor the multiple input sources 202, analyzing the events and activities associated with them. The inputs that may be received by the monitoring module 204 from the multiple input sources 202 may be analyzed by the task identification sub-module 206 of the monitoring module 204 to identify the one or more actionable tasks.”; [0028] where the received input (of [0039] ) is from users and the received input defines preferences via input sources, where the input sources include mobile phone or social network (online interactions); [0027] an example of estimation of ([0039]) is estimate airfare actions based on previous user actions (information related to the input, where input is air travel) and user’s preferences (other data); [0023] user actions including transaction;
[0020-0021] where the received input (of [0039] ) is data from a single user, users of an application (at least a population of users), or user groups (similar users) and the data is for a determination of a single user].

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berner in view of Iyengar as applied to claim(s) 1 and 9 above and further in view of Harris et al. (US 2013/0290234 A1).

Regarding claim(s) 14 and 16, modified Berner teaches the method of claim 1.

Modified Berner doesn’t/don’t explicitly teach but Harris discloses wherein automatically generating a task further comprises:
obtaining a task understanding model [as suggested by the instant application specification [00118], see at least for [0096, 0097] for obtain a model (ICST); use the intent (service – stolen gaming points) and model to determine a goal (how to determine who stole gaming points); obtain a template (query for set of rules and return a set of instructions rules); generate a task based on the goal and template (build a new service type responding to the request) ]; and
analyzing the input based on the intent and the task understanding model to determine a goal of the task [as suggested by the instant application specification [00118], see at least for [0096, 0097] for obtain a model (ICST); use the intent (service – stolen gaming points) and model to determine a goal (how to determine who stole gaming points); obtain a template (query for set of rules and return a set of instructions rules); generate a task based on the goal and template (build a new service type responding to the request) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Berner with Harris to include the limitation(s) above as disclosed by Harris.  Doing so would help expand the services that can be provided to users [see at least Harris [0096-0097] ].

Regarding claim(s) 15 and 17, modified Berner teaches the method of claim 14.

Modified Berner sans Harris doesn’t/don’t explicitly teach but Harris discloses wherein automatically generating a task further comprises:
obtaining a task template [as suggested by the instant application specification [00118], see at least for [0096, 0097] for obtain a model (ICST); use the intent (service – stolen gaming points) and model to determine a goal (how to determine who stole gaming points); obtain a template (query for set of rules and return a set of instructions rules); generate a task based on the goal and template (build a new service type responding to the request) ];
and generating the task based on the goal of the task and the task template [as suggested by the instant application specification [00118], see at least for [0096, 0097] for obtain a model (ICST); use the intent (service – stolen gaming points) and model to determine a goal (how to determine who stole gaming points); obtain a template (query for set of rules and return a set of instructions rules); generate a task based on the goal and template (build a new service type responding to the request) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Berner sans Harris with Harris to include the limitation(s) above as disclosed by Harris.  Doing so would help expand the services that can be provided to users [see at least Harris [0096-0097] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAMES WEBB/Examiner, Art Unit 3624